DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because figure 2 includes reference character “20” twice for different parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/008583 (Garcia) in view of US 8,485,597 (Meuchel).
Regarding claim 1, Garcia discloses a sterilization box assembly for sterilizing a variety of objects that have shapes that are challenging to sterilize, said assembly comprising:
a box being configured to have a variety of objects positioned therein, said box being comprised of an opaque material wherein said box is configured to inhibit light from passing therethrough (multiple figures, element 100, wherein ‘The material of the box 100 can be substantially opaque, thereby prohibiting UV radiations from exiting the sterilizer box 100.’ P 28);
a lid being hingedly coupled to said box for opening and closing said box, said lid being comprised of an opaque material wherein said lid is configured to inhibit light from passing therethrough (multiple figures, element 102, does not specifically disclose it being opaque but obvious to make it opaque if there is no reason to see the contents);
a plurality of light emitters, each of said light emitters being coupled to said lid, each of said light emitters being directed into said box when said lid is closed wherein each of said light emitters is configured to emit light into said box, each of said light emitters having an operational frequency in the ultra-violet spectrum of light wherein each of said light emitters is configured to kill bacteria when said light emitters are turned on thereby facilitating the objects positioned within said box to be sterilized (multiple figures, element 112), each of said light emitters being turned on when the lid is fastened, each of said light emitters being turned off when the lid is unfastened (‘A sensor 202 detects whether the lid of the sterilization box 100 is fastened to the base portion and in case the lid is unzipped or unfastened, the UV-C lamps are automatically turned OFF allowing a user to avoid contact with UV-C radiations.’ P 35).
Garcia does not disclose a lever extends through said box wherein said lever is configured to be manipulated by a user, said lever being positionable between an on position and an off position, each of said light emitters being turned on when said lever is positioned in said on position, each of said light emitters being turned off when said lever is positioned in said off position.
Meuchel discloses a sterilization container assembly with latches for opening and closing the container where the latches are controlled by a protrusion that extends through the container to be manipulated by a user, said protrusion being positionable between an on position and an off position (multiple figures, element 20).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the latches of Meuchel for the zipper of Garcia to better ensure prevention of UV leakage, as zippers are often incompletely zipped and further prone to gaps. The protrusions of Meuchel are sliding tabs rather than levers, however, any form of protrusion operable by a user to move the latch arm 22 attached to the protrusion would work similarly, and the use of levers for operating latches is well known.  Garcia discloses that it is known to control the lights based on whether the lid is fastened or not (see paragraph 6 above), so moving the lever will result in turning the lights on and off as claimed.
Regarding claim 2, Garcia in view of Meuchel discloses the assembly according to claim 1, wherein said box has a bottom wall and an outer wall extending upwardly therefrom, said outer wall having a distal edge with respect to said bottom wall defining an opening into an interior of said box, said outer wall having an outside surface and an inside surface (multiple figures, elements 110 and 111).
Regarding claim 3, Garcia in view of Meuchel discloses the assembly according to claim 2, wherein said lid has a perimeter edge and bottom side, said perimeter edge having a back side, said back side being hingedly coupled to said outer wall of said box (‘The lid 102 is hinged along the top edge of the back wall 110 using hinges 116 to enable the lid 102 to pivotally move relative to the base portion.’ P 27).
Garcia does not disclose said bottom side having a prominence extending away therefrom, said prominence having a bounding surface and a bottom surface, said bounding surface being spaced from said perimeter edge, said distal edge of said outer wall of said box being positioned between said bounding surface and said perimeter edge when said lid is closed.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Garcia to include such a prominence to create a ledge around the bounding surface where the edges meet without possibility for shifts or gaps that could allow harmful UV light to escape.
Regarding claim 4, Garcia in view of Meuchel discloses the assembly according to claim 3, wherein each of said light emitters is positioned on the bottom of the surface of said prominence (obvious placement if prominence is on the bottom of the lid, where Garcia places the emitters), said light emitters being spaced apart from each other and distributed along the width of the prominence (again, obvious because this is the equivalent placement to in Garcia if Garcia includes the prominence).  Garcia does not specify if the light emitters are distribution along the ‘full’ width of the prominence but this would be obvious as a means of ensuring maximal light exposure.
Claim(s) 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Meuchel as applied to claims 1 and 3 above, and further in view of US 2021/0316021 (Brown et al.).
Regarding claim 5, Garcia in view of Meuchel discloses the assembly according to claim 3, further comprising an engagement being attached to said bottom surface of said prominence, said engagement being positioned adjacent to a front side of said bounding surface of said prominence, said engagement being positioned along said front side (Meuchel, multiple figures, element 30, where engagement is positioned on bottom surface of lid and adjacent to a front side).
The engagements of Meuchel are not centrally positioned, nor are they recessed.  However, Brown et al. discloses a sterilization box assembly including a latch that is centrally located and further where the engagement mechanism is recessed (fig. 5, element 144).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the engagements of Meuchel to be recessed as in Brown et al. to save space.  It would further have been obvious to make them centrally located as in Brown et al. to simplify the opening and closing of the box, as only one latch would be needed.
Regarding claim 6, Garcia in view of Meuchel and Brown discloses the assembly according to claim 5, further comprising a latch being integrated into said inside surface of said outer wall of said box, said latch comprising a leg extending upwardly on said outer wall and a foot extending laterally away from said leg (fig. 2-4, element 22), said foot engaging said engagement when said lid is closed and said latch is in a locked position to inhibit said lid from being opened (fig. 4), said foot disengaging said engagement when said latch is urged into an unlocked position (fig. 3).
Regarding claim 7, Garcia in view of Meuchel disclose the assembly according to claim 1, further comprising a control circuit being integrated into said box, said control circuit being electrically coupled to each of said light emitters, said light emitters being turned on when said lever is positioned in said on position, said light emitters being turned off when said lever is positioned in said off position, said control circuit receiving an alert input (‘The UV sterilization box features a timing circuit that enable the UV-C lamps to automatically turn OFF after a predetermined period of time, or manually using a control button, or through a sensor.’ Abstract).
Garcia does not disclose said lever being electrically coupled to said control circuit.  Brown et al. disclose a sterilization box assembly with a control circuit electrically coupled to both the light emitters and the latch, for turning said light emitters on when the latch is positioned in the closed position and off when the latch is in the open position (‘A projecting tab extends from the lower plane of a sidewall of this lid and into a corresponding slot within the base unit. This contact of the tab within the slot completes the circuit needed for operation of an internal electrical processing component. This electrical processing component connects by wire to shortwave-range ultraviolet lights (UV-Cs), which are featured within the floor of the sterilizing unit and within the interior of the lid.’ P 25).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the electrical connection to the latch from Brown et al. for the sensor based control of Garcia because it does not require a separate sensor which introduces both a potential source of error or breakdown and additional power consumption.
Regarding claim 8, Garcia in view of Meuchel and Brown disclose the assembly according to claim 7, further comprising an electronic timer being integrated into said box, said electronic timer being electrically coupled to said control circuit, said electronic timer being turned on when said lever is positioned in said on position, said electronic timer counting down a pre-determined duration of time when said timer is turned on, said control circuit receiving said alert input when said electronic timer counts down said pre-determined duration of time (‘The UV sterilization box features a timing circuit that enable the UV-C lamps to automatically turn OFF after a predetermined period of time, or manually using a control button, or through a sensor.’ Abstract).
Regarding claim 9, Garcia in view of Meuchel and Brown disclose the assembly according to claim 7, further comprising an audible alert being integrated into said box wherein said audible alert is configured to emit an audible alarm outwardly therefrom, said audible alert being electrically coupled to said control circuit, said audible alert being turned on when said control circuit receives said alert input wherein said audible alert is configured to alert a user to that the objects in said box have been sterilized (‘To provide audio and visual notification of the sterilization process, the disinfection box 100 can have an audio indicator 210 that generates an alarm and an LED indicator 214 to illuminate an LED to indicate that the sterilization is complete and the items stored in the box are ready to be used.’ P 39).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Meuchel and Brown as applied to claim 7 above, and further in view of US 10/336,679 (Liao).
Regarding claim 10, Garcia in view of Meuchel and Brown disclose the assembly according to claim 7, further comprising a power supply being integrated into said box, said power supply being electrically coupled to said control circuit, said power supply comprising: a rechargeable battery being integrated into said box, said rechargeable battery being electrically coupled to said control circuit (Garcia ‘Alternatively, in some embodiments, an internal Li-ion battery 206 can provide power to the UV-C lamp, thereby allowing a user to disinfect items in conditions where a regular electrical power source is not present.’ P 36, see also Brown ‘An internal and rechargeable battery is included in the base of the sterilizing unit for powering of these UV-Cs, as well as other electronic components of the sterilizing unit.’ P 25).
Garcia does not disclose a first charge port being recessed into said outer wall of said box wherein said first charge port is configured to be electrically coupled to a power source comprising a charger, said first charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery; and a second charge port being recessed into said outer wall of said box wherein said second charge port is configured to be electrically coupled to a power source comprising a charger, said second charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery.  However, Liao et al. discloses a sterilization case with charge ports electrically coupled to the battery and to chargers (‘The portable baby bottle sterilization device of claim 1 wherein the housing further comprises a charging port configured to provide power to recharge the power source; and wherein the charging port is selected from the group consisting of: a universal serial bus (USB) port, a USB 3.x port, a micro USB port, a USB 2.x port, and a mini USB port.’ Claim 20).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Garcia in view of Meuchel and Brown to include the charging ports of Liao et al. to provide an easy method of recharging the batteries.  It would further have been obvious to include two of those ports to increase the accessibility of charging, and to place the ports in the outer wall so that the sterilization box assembly could be charged while closed.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/008583 (Garcia) in view of US 8,485,597 (Meuchel), US 2021/0316021 (Brown et al.), and US 10/336,679 (Liao).
Regarding claim 11, Garcia discloses a sterilization box assembly for sterilizing a variety of objects that have shapes that are challenging to sterilize, said assembly comprising:
a box being configured to have a variety of objects positioned therein, said box being comprised of an opaque material wherein said box is configured to inhibit light from passing therethrough (multiple figures, element 100, wherein ‘The material of the box 100 can be substantially opaque, thereby prohibiting UV radiations from exiting the sterilizer box 100.’ P 28) said box having a bottom wall and an outer wall extending upwardly therefrom, said outer wall having a distal edge with respect to said bottom wall defining an opening into an interior of said box, said outer wall having an outside surface and an inside surface (multiple figures, elements 110 and 111);
a lid being hingedly coupled to said box for opening and closing said box, said lid being comprised of an opaque material wherein said lid is configured to inhibit light from passing therethrough (multiple figures, element 102, does not specifically disclose it being opaque but obvious to make it opaque if there is no reason to see the contents), said lid having a perimeter edge and bottom side, said perimeter edge having a back side, and said back side being hingedly coupled to said outer wall of said box (‘The lid 102 is hinged along the top edge of the back wall 110 using hinges 116 to enable the lid 102 to pivotally move relative to the base portion.’ P 27);
a plurality of light emitters, each of said light emitters being coupled to said lid, each of said light emitters being directed into said box when said lid is closed wherein each of said light emitters is configured to emit light into said box, each of said light emitters having an operational frequency in the ultra-violet spectrum of light wherein each of said light emitters is configured to kill bacteria when said light emitters are turned on thereby facilitating the objects positioned within said box to be sterilized, each of said light emitters being positioned on said bottom surface of said lid, said light emitters being spaced apart from each other and being distributed along a width of said lid (multiple figures, element 112);
each of said light emitters being turned on when the lid is fastened, each of said light emitters being turned off when the lid is unfastened (‘A sensor 202 detects whether the lid of the sterilization box 100 is fastened to the base portion and in case the lid is unzipped or unfastened, the UV-C lamps are automatically turned OFF allowing a user to avoid contact with UV-C radiations.’ P 35);
a control circuit being integrated into said box, said control circuit being electrically coupled to each of said light emitters, said light emitters being turned on when said box is closed, said light emitters being turned off when said box is open, said control circuit receiving an alert input (‘A sensor 202 detects whether the lid of the sterilization box 100 is fastened to the base portion and in case the lid is unzipped or unfastened, the UV-C lamps are automatically turned OFF allowing a user to avoid contact with UV-C radiations.’ P 35);
an electronic timer being integrated into said box, said electronic timer being electrically coupled to said control circuit, said electronic timer being turned on when said box is closed, said electronic timer counting down a pre-determined duration of time when said timer is turned on, said control circuit receiving said alert input when said electron timer counts down said pre-determined duration of time (‘The UV sterilization box features a timing circuit that enable the UV-C lamps to automatically turn OFF after a predetermined period of time, or manually using a control button, or through a sensor.’ Abstract);
an audible alert being integrated into said box wherein said audible alert is configured to emit an audible alarm outwardly therefrom, said audible alert being electrically coupled to said control circuit, said audible alert being turned on when said control circuit receives said alert input wherein said audible alert is configured to alert a user to that the objects in said box have been sterilized (‘To provide audio and visual notification of the sterilization process, the disinfection box 100 can have an audio indicator 210 that generates an alarm and an LED indicator 214 to illuminate an LED to indicate that the sterilization is complete and the items stored in the box are ready to be used.’ P 39);
and a power supply being integrated into said box, said power supply being electrically coupled to said control circuit, said power supply comprising: a rechargeable battery being integrated into said box, said rechargeable battery being electrically coupled to said control circuit (‘Alternatively, in some embodiments, an internal Li-ion battery 206 can provide power to the UV-C lamp, thereby allowing a user to disinfect items in conditions where a regular electrical power source is not present.’ P 36);
Garcia does not disclose said bottom side having a prominence extending away therefrom, said prominence having a bounding surface and a bottom surface, said bounding surface being spaced from said perimeter edge, said distal edge of said outer wall of said box being positioned between said bounding surface and said perimeter edge when said lid is closed.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Garcia to include such a prominence to create a ledge around the bounding surface where the edges meet without possibility for shifts or gaps that could allow harmful UV light to escape.
Garcia does not specify if the light emitters are distribution along the ‘full’ width of the prominence but this would be obvious as a means of ensuring maximal light exposure.
Garcia does not disclose an engagement being recessed into said bottom surface of said prominence, said engagement being positioned adjacent to a front side of said bounding surface of said prominence, said engagement being centrally positioned along said front side; a latch being integrated into said inside surface of said outer wall of said box, said latch comprising a leg extending upwardly on said outer wall and a foot extending laterally away from said leg, said foot engaging said engagement when said lid is closed and said latch is in a locked position to inhibit said lid from being opened, said foot disengaging said engagement when said latch is urged into an unlocked position; a lever extending through said outer wall of said box wherein said lever is configured to be manipulated by a user, said lever engaging said latch, said lever urging said latch into said unlocked position when said lever is positioned in an off position, said lever urging said latch into said locked position when said lever is positioned in an on position.
Meuchel discloses a sterilization container assembly including an engagement being attached to the bottom surface of a lid, said engagement being positioned adjacent to a front side of the bounding surface of the lid, said engagement being positioned along a front side (multiple figures, element 30); a latch being integrated into an inside surface of a wall of a box, said latch comprising a leg extending upwardly on said wall and a foot extending laterally away from said leg, said foot engaging said engagement when said lid is closed and said latch is in a locked position to inhibit said lid from being opened, said foot disengaging said engagement when said latch is urged into an unlocked position (fig. 2-4, element 22); a protrusion extending through said wall of said box wherein said protrusion is configured to be manipulated by a user, said protrusion engaging said latch, said protrusion urging said latch into said unlocked position when said  protrusion is positioned in an off position, said protrusion urging said latch into said locked position when said protrusion is positioned in an on position (fig. 3-4).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the latches of Meuchel for the zipper of Garcia to better ensure prevention of UV leakage, as zippers are often incompletely zipped and further prone to gaps. The protrusions of Meuchel are sliding tabs rather than levers, however, any form of protrusion operable by a user to move the latch arm 22 attached to the protrusion would work similarly, and the use of levers for operating latches is well known.
Garcia discloses that it is known to control the lights based on whether the lid is fastened or not (see paragraph 6 above), so moving the lever will result in turning the lights on and off as claimed. However, Garcia in view of Meuchel still does not disclose the lever being electrically coupled to the control circuit. Brown et al. disclose a sterilization box assembly with a control circuit electrically coupled to both the light emitters and the latch, for turning said light emitters on when the latch is positioned in the closed position and off when the latch is in the open position (‘A projecting tab extends from the lower plane of a sidewall of this lid and into a corresponding slot within the base unit. This contact of the tab within the slot completes the circuit needed for operation of an internal electrical processing component. This electrical processing component connects by wire to shortwave-range ultraviolet lights (UV-Cs), which are featured within the floor of the sterilizing unit and within the interior of the lid.’ P 25).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the electrical connection to the latch from Brown et al. for the sensor based control of Garcia because it does not require a separate sensor which introduces both a potential source of error or breakdown and additional power consumption.
Meuchel does not disclose the engagement being recessed or centrally located.  However, Brown et al. discloses a latch that is centrally located and further where the engagement mechanism is recessed (fig. 5, element 144).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the engagements of Meuchel to be recessed as in Brown et al. to save space.  It would further have been obvious to make them centrally located as in Brown et al. to simplify the opening and closing of the box, as only one latch would be needed.
None of Garcia, Meuchel, or Brown disclose a first charge port being recessed into said outer wall of said box wherein said first charge port is configured to be electrically coupled to a power source comprising a charger, said first charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery; and a second charge port being recessed into said outer wall of said box wherein said second charge port is configured to be electrically coupled to a power source comprising a charger, said second charge port being electrically coupled to said rechargeable battery for charging said rechargeable battery.
However, Liao et al. discloses a sterilization case with charge ports electrically coupled to the battery and to chargers (‘The portable baby bottle sterilization device of claim 1 wherein the housing further comprises a charging port configured to provide power to recharge the power source; and wherein the charging port is selected from the group consisting of: a universal serial bus (USB) port, a USB 3.x port, a micro USB port, a USB 2.x port, and a mini USB port.’ Claim 20).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Garcia in view of Meuchel and Brown to include the charging ports of Liao et al. to provide an easy method of recharging the batteries.  It would further have been obvious to include two of those ports to increase the accessibility of charging, and to place the ports in the outer wall so that the sterilization box assembly could be charged while closed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881